DETAILED ACTION
Claims 1-11, 15, and 19-30 are pending and under examination.  This action is based on the amended claim set dated November 1, 2019 as opposed to the claim set labeled April 8, 2020 in the file wrapper which are the unamended “old” claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated November 1, 2019 are made of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laquerre, et al., WO 20104/039375 in light of Aversa, et al., WO 2014/151616.
Determining the scope and contents of the prior art.
Laquerre, et al. teaches combinations of a Raf inhibitor with a MEK inhibitor.  
Aversa, et al. discloses that Raf inhibitors, including compound (I) are known to treat various cancers.  MEK inhibitors are also known to treat various cancers.  The combination of Raf inhibitors and MEK inhibitors has been investigated to overcome resistance and treat cancers with specific mutations.  
       Ascertaining the difference between the prior art and the claims at issue.
Nothing in the art which combines the specific compound of formula (I) in the instant claims with a MEK inhibitor.  The examples of the present application demonstrate synergistic effect for the combination of compound (I) with trametinib.  Such a synergistic effect cannot be extrapolated to all MEK inhibitors, or even to the list in claim 2.  
       Resolving the level of skill in the art.
	To combine two compounds with the same therapeutic action, i.e. a Raf inhibitor and a MEK inhibitor, would be obvious to a skilled person in the chemical arts, and must be regarded 


Claim Objections
 	Claims 3-4 and 20-30 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932